Citation Nr: 1235378	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for kidney disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

It is noted that while the Veteran previously perfected appeals for claims of service connection for diabetes mellitus and hypertension, he withdrew those claims following a DRO hearing.  The Veteran then testified at a hearing before the Board in June 2012 at which time he was directly asked by the undersigned VLJ whether he was continuing to pursue either the diabetes or hypertension claim.  The Veteran responded that the sole issue before the Board was his kidney disease.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's kidney disease either began during or was otherwise caused by his military service. 


CONCLUSION OF LAW

Criteria for service connection for kidney disease have not been met.  38 U.S.C.A.  1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is currently diagnosed with kidney disease, which he believes may be related to his exposure to herbicides, such as Agent Orange (herbicides), while serving in Korea during the Vietnam War.  

Exposure to an herbicide agent will be conceded if a person served in the active military, naval, or air service in or near the Korean DMZ between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

It follows that if a person is presumed to have been exposed to herbicides, service connection may then be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, while the exclusive list of diseases which are covered by this presumption includes diabetes mellitus, neither hypertension nor kidney disease are covered by the presumption, and the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted. 

As such, the Veteran's kidney disease for which he is seeking service connection is not a disease which is presumptively related to herbicide exposure; and accordingly the resolution of this appeal does not require the Board to actually determine whether the Veteran was exposed to herbicides while in military service, since, again, he is not claiming a disease which is presumptively linked to herbicide exposure.

The Board will now address the Veteran's service connection claim on a direct basis.

The Veteran's claim for service connection for kidney disease was received in November 2008, nearly 40 years after he separated from military service.  He provided no suggestion at that time as to why he felt his kidney disease was related to his military service, and he indicated that the condition began in 2008, decades after service, providing factual evidence against his own claim. 

Service treatment records are negative for any kidney disability.  The Veteran did experience occasional dysuria while in service, but no kidney problems were noted on the Veteran's separation physical in June 1970.  The Veteran willingly acknowledged that no kidney disease was diagnosed in service in his notice of disagreement (asserting that his kidney disease was secondary to herbicide exposure).

Following service, kidney disease was not diagnosed for more than three decades.

As described, it is not disputed that the Veteran currently has kidney disease.  However, in order to prevail on the issue of service connection, a current disability is but one of several criteria which must be met.  There also must be medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, the Veteran did submit a July 2009 letter from Dr. J.U. who reported treating the Veteran since 1999, during which time the Veteran had experienced fluctuations of his blood pressure and had been referred more recently to a nephrologist for assistance with the management of his hypertension.  The doctor stated that it was possible that perhaps a lot of the Veteran's problems were related to his exposure to Agent Orange during the Vietnam era. 

However, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. 
§ 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Morris v. West, 13 Vet. App. 94, 97 (1999) (concluding that a diagnosis that an appellant was "possibly" suffering from schizophrenia was speculative). 

Here, Dr. J.U.'s statement is found to be simply too speculative to be considered probative evidence.  As an initial point, the doctor used the word "possible" to modify the word "perhaps" in assessing the likelihood that the Veteran's "problems" were secondary to herbicide exposure.  However, the Court of Appeals for Veterans Claims (Court) has held that a medical opinion expressed in terms of "may" also implies "may or may not" and is considered therefore to be too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, the doctor used not one, but two, inherently speculative words to temper his opinion, making his conclusion even more speculative.

Not only that, but the doctor's speculation does not even directly address the Veteran's kidney disease specifically, referring only to his "problems" being the possible result of herbicide exposure.

The Board also notes that Title 38, section 1116(b)(1), United States Code, directs the Secretary of VA to "prescribe regulations providing that a presumption of service connection is warranted for [a] disease" when a positive statistical association exists between Agent Orange exposure and the occurrence of that disease in humans.  The statute further provides that a positive association exists when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  In making this determination the Secretary is to take into account reports from the National Academy of Sciences (NAS) under section 3 of the Agent Orange Act of 1991 as well as all other available sound medical and scientific information.  38 U.S.C. § 1116(b)(3).  To carry out this directive, the NAS convened an Institutes of Medicine (IOM) committee to answer "whether a statistical association with herbicide exposure exists."  Agent Orange Act of 1991, Pub.L. No. 102-4, 105 Stat. 11 § 3(d)(1)(A) (codified as amended at 38 U.S.C. § 1116 ).  The IOM provides an answer to the question of statistical association in its biannual "Agent Orange Updates" which was last updated in 2010.  The Agent Orange Updates recommend that section 1116(a) include a disease on its list of diseases to which the presumption applies when that disease is placed in the "Sufficient Evidence of an Association" category, but recommend against inclusion if the disease is placed in any of the Updates' remaining three categories.  See Comm. to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Inst. of Medicine of the Nat'l Academies, Veterans and Agent Orange: Update 2002 (Fourth Biennial Update 2003) (noting that the remaining three categories are "Limited or Suggestive Evidence of an Association," "Inadequate or Insufficient Evidence to Determine Whether an Association Exists," and "Limited or Suggestive Evidence of No Association"). 

The Agent Orange Report was updated most recently in 2010 but did not identify any link between kidney disease and herbicide exposure.

The fact that kidney disease has not been linked to herbicide exposure is considered to be evidence against the Veteran's claim.  While it is not dispositive of the Veteran's claim, what this means is that a private doctor would have to provide some measure of rationale to explain why the current disability might be related to the Veteran's time in service, to include any exposures therein, seeing as the National Academy of Sciences had not found any link, despite continually studying the subject matter.

Here, Dr. J.U. gave no explanation for his conclusory and unsupported opinion, which is also highly speculative.  As such, his opinion is afforded little weight.  In this regard, it is important for the Veteran to understand that the Board would not dispute the statement of Dr. J.U. that the disability at issue "may" be the result of agent orange (in other words, no one would suggest that it is "impossible" that this disability is related to service, therefore, it "may" be the result of service), however, that it not the standard upon which we may associated a problem that began decades after service to service.  

Given this conclusion, competent evidence is not of record which is sufficiently probative to make it at least as likely as not (50 percent or greater) that the Veteran's kidney disease either began during or was otherwise caused by his military service, to include any exposures therein. 

The Veteran believes that his kidney disease is secondary to herbicide exposure during his military service.  However, while he, as a lay person, is competent to report what comes to him through him senses, he lacks the medical training and expertise to provide a complex medical opinion, such as determining the etiology of kidney disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion that his kidney disease neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his kidney disease.  As such, his opinion is insufficient to provide the requisite nexus in this case.
 
In summary, the Veteran has a current disability which manifested more than 30 years after separation from service, and the evidence of record is not sufficiently probative to link it to his military service.  

The Board acknowledges the Veteran's contention throughout the claims file that his elevated blood pressure condition had led to his reduced kidney function.  However, to date, the Veteran has not been service connected for hypertension, and therefore it is immaterial to the adjudication of the service connection claim for kidney disease whether a non-service connected disability caused it.

As described, the criteria for service connection have not been met, and the Veteran's claim is denied.



Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his kidney disease.  Additionally, the Veteran testified at a hearings before both the RO and the Board.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  While the Veteran has asserted that his kidney disease was caused by his military service, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Board is also aware of the private medical statement by Dr. J.U., but finds that this statement is so highly speculative that it does not rise to the level of indicating that the Veteran's kidney disease even may be related to the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The doctor allowed that it was perhaps possible that the Veteran's problems were caused by herbicide exposure, but this statement was conclusory, entirely speculative, and failed to even discuss kidney disease specifically.  The doctor provided no rationale for the provided opinion, and gave no reason to suggest how he reached such a conclusion, which is relevant in that the National Academy of Sciences has failed to identify a link between kidney disease and herbicide exposure.  As such, this letter on its own does not trigger a duty to obtain an examination, for the reasons cited above.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for kidney disease is denied.

____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


